Case 1:21-cv-10351-JHR-AMD Document 1-1 Filed 04/28/21 Page 1 of 9 PageID: 9




                 EXHIBIT A
Case 1:21-cv-10351-JHR-AMD     Document
        GLO-L-000338-21 03/26/2021 3:06:44 1-1 Filed
                                           PM Pg 1 of 04/28/21
                                                      7 Trans ID: Page 2 of 9 PageID: 10
                                                                  LCV2021805108




  MALAMUT & ASSOCIATES, LLC
  Keith J. Gentes - 036612009
  Mark R. Natale - 071292014
  457 Haddonfield Road
  Suite 500
  Cheriy Hill, NJ 08002
  856-424-1808
  856-424-2032 (f)
  Attorneysfor Plaintiff


  RACHEL DOLENTE                                       SUPERIOR COURT OF NEW JERSEY
                                                       LAW DIVISION — GLOUCESTER
  Plaintiff,                                           DOCKET NO.

  V.                                                           Civil Action

  AMAZON          ,                                    COMPLAINT, JURY DEMAND, AND
  JOHN/ JANE DOES 1-10,                                CERTIFICATIONS
  fictitious persons; ABC CORP.
  1-10, fictitious entities

  Defendants.


          Plaintiff, Rachel Dolente, by and through his attorneys Malamut & Associates, LLC,

  complaining of the defendants, deposes and says.

                            PARTIES, JURISDICTION AND VENUE

       1. Plaintiff Rachel Dolente is always an adult individual who material hereto resided in

          Gloucester County, the State of New Jersey. At all relevant times, she was employed

          by Defendant Amazon.

       2. Defendant Amazon is a business eiitity with a location in West Deptford, New Jersey.

       3. Defendants John/Jane Does 1-10 and ABC Corp., 1-10, were fictitious individuals and

          business entities, whose identities are unknowii, that owned, operated, leased, managed,

          maintained, controlled, possessed, or are otherwise responsible for the actions of


                                                   1
Case 1:21-cv-10351-JHR-AMD     Document 1-1 Filed 04/28/21 Page 3 of 9 PageID: 11
     , GLO-L-000338-21 03/26/2021 3:06:44 PM Pg 2 of 7 Trans ID: LCV2021805108




        Defendant Amazon.

    4. Venue for this action properly lies in Gloucester County because it is the couiity of

        residence for the Plaintiff and is the county where the events comprising this action took

        place.

                                          FIRST COUNT

    5. Plaintiff repeats and realleges each allegation of the previous sections/counts as if fully

        set forth herein at length.

    6. Plaintiff started working with the coinpany at their fulfillment center located in West

       Deptford, New Jersey in November of 2019.

    7. In or around Januaiy of 2020, Plaintiff started feeling pain in her right shoulder which

       then moved into her neck and spine and both arms and hands.

    8. Plaintiff's injuries inhibited one or more major life activities, including but not limited to

        lifting, and thus qualified as a disability under the New Jersey Law Against

       Discriinination.

    9. In February of 2020, Plaintiff began medical treatment.

    10. On or about July 16, 2020, Plaintiff toolc a medical leave of absence

    11. Plaintiff was cleared to return to work on restricted light duty on or about August 26,

       2020.

    12. However, when she tried to return to worlc, Plaintiff was told that Amazon was not able to

       accommodate her work restrictions.

    13. However, Plaintiff's work restrictions would still enable her to work less labor-intensive

       positions.

    14. Plaintiff had the education, experience, and qtialifications for these less labor-intensive

                                                  ~
Case 1:21-cv-10351-JHR-AMD     Document
        GLO-L-000338-21 03/26/2021         1-1 Pg
                                   3:06:44 PM   Filed
                                                  3 of 04/28/21    Page 4 of 9 PageID:
                                                       7 Trans ID: LCV2021805108   ,   12




           jobs.

        15. Defendant Amazon is one of the largest corporations in the world, the facility Plaintiff

           worked at was very large, and there are nuinerous large facilities in the surrounding area.

        16.The Defendant regularly posts new jobs that Plaintiff is qualified for and are less labor

           intensive.

        17. Plaintiff has repeatedly requested to come bacic to work with her accommodations and be

           moved to a less labor-intensive position.

        18.However, Amazon has not even tried to accommodate her.

        19. Plaintiff has been in constant contact with the Defendant through her medical leave and

           has provided all inedical information that has been suggested.

        20. However, Defendant never makes any attempt to allow her to return to work with

           restrictions.

        21. Instead, Defendant only keeps her on an unpaid leave of absence.

        22. Defendants insistence on extending her unpaid leave of absence rather than accommodate

           the Plaintiff has led to the expiration of Plaintiff's medical benefits.

        23. Now, Plaintiff is stuck on unpaid status, without benefits, and without any cooperation

           from Defendant to accommodate her.

    1   24. Defendant has refused to engage in the interactive process, which would lead to Plaintiff

           finding an open, non-labor-intensive job she is qualified for.

        25. Defendant refuses to reasonably accomrnodate the Plaintiff, and instead simply leaves her

           on unpaid status without benefits.

        26. The most recent example of this tactic occurred during February of 2021, while Plaintiff

           was waiting for a response to a reasonable accommodation request.

                                                       3
Case ,1:21-cv-10351-JHR-AMD    Document
        GLO-L-000338-21 03/26/2021         1-1 Pg
                                   3:06:44 PM   Filed
                                                  4 of 04/28/21    Page 5 of 9 PageID: 13
                                                       7 Trans ID: LCV2021805108




     27. Plaintiff submitted all paperwork requested of her, and made every reasonable attempt to

         come back to the Defendant and work at an open job she was qualified for and could do

         under her restrictions.

     28. Defendant extended her leave of absence until February 28, 2021 while the reasonable

        accommodation request was pending.

     29. However, the leave of absence period came and went, without any response as to

        Plaintiff's reasonable accommodation.

     30. Defendants refuse to engage in a true interactive process, and instead set up an endless

        system of leave and accommodation requests that are designed to keep Plaintiff out of

        work and never truly accommodate her.

     31. Defendant's refusal to engage in the. interactive process, and refusal to accommodate the

        Plaintiff has led to a de facto termination and/or constructive discharge of the Plaintiff

        due to her disability, in violation of the New Jersey Law Against Discrimination,

        N.J.S.A. 10:5-1, et. seq.

     32. The upper-level managers of Defendant knew of the refusal to engage in the interactive

        process or reasonably accommodate the Plaintiff, and rather than correct it, allowed it to

        happen and participated in it.

     33. The upper-level managers`of Defendant knew or should have known about the

        constructive discharge and/or de facto wrongful termination of Plaintiff, and rather than

        stop it, allowed it to happen and participated in it.

     34. Plaintiff suffered emotional distress, upset, and humiliation due to her wrongful

        termination.

     35. Plaintiff suffered and continues to suffer financial loss due to her wrongful termination.

                                                   4
Case 1:21-cv-10351-JHR-AMD     Document
        GLO-L-000338-21 03/26/2021         1-1 Pg
                                   3:06:44 PM   Filed
                                                  5 of 04/28/21    Page 6 of 9 PageID: 14
                                                       7 Trans ID: LCV2021805108




     36. In addition, the financial loss contributes to Plaintiff distress, upset, and humiliation.

     37. Lastly, the intentional and malicious actions of Defendant and Defendant's upper-level

         managers justify the imposition of punitive damages.

                 WHEREFORE, the Plaintiff, Rachel Dolente, demands judgment against the

         Defendants Amazon, John Does 1-10, and ABC Cornpanies 1-10, jointly, severally and in the

        alternative, for damages; losses; emotional harm, embarrassment and upset; psychological

         injuries; interest; costs; equitable relief; injunctive relief; reinstatement; attorneys' fees; costs

        of suit; experts' fees; punitive damages; any and all relief provided for by New Jersey's Law

        Against Discrimination; and any and all relief that the Court deems just and proper.



                                          SECOND COUNT

     38. Plaintiff repeats and incorporates all previous facts in all previous paragraphs as if stated

        at length herein.

     39. Defendants John/Jane Does 1-10 and ABC Corp., 1-10, are fictitious individuals and

         business entities, whose identities are unknown, that owned, operated, leased, managed,

         maintained, controlled, possessed, or are otherwise responsible for the actions of

         Defendant.

     40. The Defendants John/Jane Does 1-10 and ABC Corp:, 1-10, were responsible for, or

         aided and abetted Defendant Amazon in violating the Law Against Discrimination and

        New Jersey common law.

     41. The Defendants John/Jane Does 1-10 and ABC Corp., 1-10, were responsible for, or

         aided and abetted Defendant Amazon in wrongfully terininating and/or constructively

         discharging Plaintiff.
Case ,1:21-cv-10351-JHR-AMD     Document
         GLO-L-000338-21 03/26/2021 3:06:44 1-1 Filed
                                            PM Pg 6 of 04/28/21
                                                       7 Trans ID: Page 7 of 9 PageID: 15
                                                                   LCV2021805108




      42. The Defendants John/Jane Does 1-10 and ABC Corp. 1-10 are liable, jointly, severally,

         or in the alternative, to Plaintiff for damages stemming from her wrongful termination in

         violation of New Jersey Law Against Discrimination and New Jersey common law,

          including losses, damages, emotional distress, punitive dainages, and attorney's fees.

                 WHEREFORE, the Plaintiff, Rachel Dolente, demands judgment against the

         Defendant Amazon, John Does 1-10, and ABC Coinpanies 1-10, jointly, severally and in the

         alternative, for damages; losses; emotional harm, embai-rassment and upset; psychological

         irijuries; interest; costs; equitable relief; injuwictive relief; reinstatement; attorneys' fees; costs

         of suit; experts' fees; punitive darriages; any and all relief provided for by New Jersey's Law

         Against Discrimination and New Jersey common law; and any and all relief that the Court

         deems just and proper.

                                 MALAMUT & ASSOCIATES, LLC

                                          /s/ Mark R. Natale, Esq.
                                          Mark R. Natale, Esq.


                                            JURY DEMAND

         Plaintiff demands a trial by jury of the within issues.

                                 NOTICE OF DESIGNATION OF TRIAL COUNSEL

         Plaintiff hereby designates Mark R. Natale, Esquire as Trial Counsel. '

                            CERTIFICATION PURSUANT TO R.4:5-1

         I certify that, to the best of my knowledge, the matter in controversy is not the subject

 matter of another action pending in any or any pending arbitration proceeding and no other

 action or arbitration proceeding is contemplated. At the present tiine, I do not know the names

  of any other parties who should be joined in this action.

                                                     11
Case 1:21-cv-10351-JHR-AMD    Document
       GLO-L-000338-21 03/26/2021         1-1 PgFiled
                                  3:06:44 PM          04/28/21
                                                 7 of 7           Page 8 of 9 PageID: 16
                                                        Trans ID: LCV2021805108




                             DEMAND FOR INSURANCE INFORMATION

           PLEASE TAKE NOTICE that pursuant to R. 4:10-2(b), plaintiffs hereby demand

  production of a copy of all insurance agreements under which the defendants may be covered to

  satisfy pat-t or all of a judgment which may be entered in the action or to indemnify or

  reimburse for payments inade to satisfy the judgment.

                               MALAMUT & ASSOCIATES, LLC

                               /s/ Mark R. Natale, Esq.
                               Mark R. Natale, Esquire

  Date: March 26, 2021
Case 1:21-cv-10351-JHR-AMD    Document
       GLO-L-000338-21 03/26/2021         1-1 Pg
                                  3:06:44 PM   Filed
                                                 1 of 04/28/21    Page 9 of 9 PageID: 17
                                                      1 Trans ID: LCV2021805108
          ,




                         Civil Case Information Statement
  Case Details: GLOUCESTER I Civil Part Docket# L-000338-21 ~
                                                                                                                                  ol
 Case Caption: DOLENTE RACHEL VS AMAZON                           Case Type: LAW AGAINST DISCRIMINATION (LAD) CASES
 Case Initiation Date: 03/26/2021                                 Document Type: Complaint with Jury Demand
 Attorney Name: MARK R NATALE                                     Jury Demand: YES - 12 JURORS
 Firm Name: MALAMUT & ASSOCIATES LLC                              Is this a professional malpractice case? NO
 Address: 457 HADDONFIELD RD STE 500                              Related cases pending: NO
 CHERRY HILL NJ 08002                                             If yes, list docket numbers:
 Phone:8564241808                                                 Do you anticipate adding any parties (arising out of same
 Name of Party: PLAINTIFF : DOLENTE, RACHEL                       transaction or occurrence)? NO
 Name of Defendant's Primary Insurance Company
 (if known): Unknown                                              Are sexual abuse claims alleged by: RACHEL DOLENTE? NO



r-------------                                                                                                                -
          ~HE INFORM_ATION PROVIDED ON THIS FORM CANNOT BE INTROD_UCED INTO EVIDENCE                                               I
      ~                CASE CHARACTERISTICS FOR PURPOSES OF DETERMINING IF CASE IS APPROPRIATE FOR MEDIATION




 Do parties have a current, past, or recurrent relationship? NO

 If yes, is that relationship:

 Does the statute governing this case provide for payment of fees by the losing party? YES

 Use this space to alert the court to any special case characteristics that may warrant individual
 management or accelerated disposition:



 Do you or your client need any disability accommodations? NO
        If yes, please identify the requested accommodation:



 Will an interpreter be needed? NO
          If yes, for what language:


 Please check off each applicable category: Putative Class Action? NO Title 59? NO Consumer Fraud? NO




 I certify that confidential personal identifiers have been redacted f.rom documents now submitted to the
 court, and will be redacted from all documents submitted in the future in accordance with Rule 1:38-7(b)

 03/26/2021                                                                                             /s/ MARK R NATALE
 Dated                                                                                                              Signed
